Exhibit 10.31c

SECOND AMENDMENT TO

NOTE AND WARRANT PURCHASE AGREEMENT

This Second Amendment to Note and Warrant Purchase Agreement (this “Second
Amendment”) is made as of October 9, 2009, and amends that certain Note And
Warrant Purchase Agreement dated February 21, 2008, as amended by that certain
First Amendment to Note and Warrant Purchase Agreement, made effective as of
December 29, 2008 (as so amended, the “Existing Agreement”) by and among
Stereotaxis, Inc., a Delaware corporation (the “Company”), Sanderling Venture
Partners VI Co-Investment Fund, L.P., Sanderling VI Beteiligungs GmbH & Co KG,
Sanderling VI Limited Partnership and Alafi Capital Company LLC (each, a
“Lender” and together, the “Lenders”).

RECITALS

WHEREAS, the Lenders and the Company are parties to the Existing Agreement,
pursuant to which the Lenders have extended a $10 million borrowing facility
(the “Underlying Facility”) to the Company, $5 million from each Lender on a
several (but not joint and several) basis;

WHEREAS, the Company and the Lenders desire to further amend the Existing
Agreement, and wish to set forth certain other agreements between the Company
and the Lenders, all as set forth more specifically in this Second Amendment.

NOW, THEREFORE, in consideration of the foregoing recitals and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound, the Parties agree as follows:

ARTICLE 1

DEFINITIONS

1.1 Defined Terms. As used in this Second Amendment, the following terms shall
have the meanings set forth below:

1.1.1 “Closing Bid Price” and “Closing Sale Price” means, for any security as of
any date, the last closing bid price and last closing trade price, respectively,
for such security on The NASDAQ Global Market, as reported by Bloomberg, or, if
The NASDAQ Global Market begins to operate on an extended hours basis and does
not designate the closing bid price or the closing trade price, as the case may
be, then the last bid price or the last trade price, respectively, of such
security prior to 4:00:00 p.m., New York time, as reported by Bloomberg, or, if
The NASDAQ Global Market is not the principal securities exchange or trading
market for such security, the last closing bid price or last trade price,
respectively, of such security on the principal securities exchange or trading
market where such security is listed or traded as reported by Bloomberg, or if
the foregoing do not apply, the last closing bid price or last trade price,
respectively, of such security in the over-the-counter market on the electronic
bulletin board for such security as reported by Bloomberg, or, if no closing bid
price or last trade price, respectively, is reported for such security by
Bloomberg, the average of the bid prices, or the ask prices, respectively, of
any market makers for such security as reported in the “pink sheets” by Pink
Sheets LLC (formerly the National Quotation Bureau, Inc.). If the Closing Bid
Price or the Closing Sale Price cannot be calculated for a security on a
particular date on any of the foregoing bases, the Closing Bid Price or the
Closing Sale Price, as the case may be, of such security on such date shall be
the fair market value as mutually determined by the Company and the Holder. All
such determinations to be appropriately adjusted for any stock dividend, stock
split, stock combination or other similar transaction during the applicable
calculation period.



--------------------------------------------------------------------------------

1.1.2 “Extension Exercise Price” means $4.25, which is equal to the Closing Bid
Price on the Trading Day immediately prior to the date hereof, or any other date
that may be required under the rules of The NASDAQ Global Market so that
approval of the Company’s stockholders is not required by such rules.

1.1.3 “Qualified Financing” (in lieu of and replacing the definition previously
set forth in the Existing Agreement) shall mean additional financing from any
third party (other than indebtedness of the Company to banks, commercial finance
lenders and similar financial institutions) received by the Company after the
date of this Second Amendment in the aggregate amount of not less than Thirty
Million Dollars ($30,000,000). For purposes of clarity a Qualified Financing
shall exclude any proceeds received from the Ramius Registered Direct Offering.

1.1.4 “Ramius Registered Direct Offering” shall mean that certain registered
direct offering the Company’s Common Stock and warrants to purchase Common
Stock, pursuant to that certain Securities Purchase Agreement dated December 29,
2008 among the Company and RCG PB, Ltd. And Ramius Enterprise Master Fund Ltd.

1.1.5 “Trading Day” shall mean a day on which the principal national securities
exchange on which the Common Stock is listed or admitted to trading is open for
business.

1.2 Undefined Terms. Terms and definitions used in this Second Amendment but not
defined in this Section 1 shall have the same meanings given to such terms in
the Existing Agreement.

ARTICLE 2

CERTAIN AMENDMENTS

2.1 Extension to March 31, 2011. Notwithstanding anything to the contrary in the
Existing Agreement, the Commitment Period under Section 1.2 and the Maturity
Date under Section 1.4 is hereby extended to March 31, 2011. Each reference to
“May 11, 2010” set forth in Sections 1.2 and 1.4 of the Existing Agreement (as
amended by the First Amendment thereto) and in the Form of Note attached as
Exhibit A thereto is hereby replaced with “March 31, 2011.”

2.2 Warrant Coverage. In consideration of the extension of the Commitment Period
under Section 1.2 and the Maturity Date under Section 1.4 pursuant to
Section 2.1 above, an additional Warrant (together, the “2011 Extension
Warrants”) to purchase such number of shares of Common Stock shall be issued to
each Lender equal to that portion of the Committed Funds to be loaned by each
such Lender multiplied by 28.22%, divided by the Extension Exercise Price
(provided that all of the Lenders taken together shall receive Warrants to
purchase an aggregate of 664,064 shares of Common Stock). Such 2011 Extension
Warrants shall be in the form attached as Exhibit A hereto and shall have an
Exercise Price Equal to the Extension Exercise Price.



--------------------------------------------------------------------------------

2.3 Payment to Company for 2011 Extension Warrants. The Lenders shall make any
required payment for the 2011 Extension Warrants under the applicable rules of
The NASDAQ Global Market at the time such 2011 Extension Warrants are to be
issued. If any such payment is required, each Lender may cause a fewer number of
2011 Extension Warrants to be issued to it in lieu of making such payment upon
receipt of such 2011 Extension Warrants.

2.4 Guaranty; Reduction of Guaranty and Committed Funds. (a) The parties
acknowledge that Sanderling Venture Partners VI Co-Investment Fund, L.P. and
Alafi Capital Company LLC have each entered into an Unconditional Limited
Guaranty dated as of March 4, 2009 and March 3, 2009, respectively, in favor of
Silicon Valley Bank, guarantying repayment of amounts set forth therein, but
each having a maximum liability of $5,000,000 of principal amount under the
Amended Revolver. The parties agree that the Company may agree to extend the
maturity date of the Amended Revolver to a date no later than March 31, 2011,
and that in such event, the Lenders shall each cause their respective
Unconditional Limited Guaranty agreements to be extended to such March 31, 2011
maturity date, in such form, and together with such other documents or
arrangements supporting, securing or collateralizing such guaranty obligation
(including, without limitation, a letter of credit and covenants with respect to
providing certain limited financial information), all as may be requested by
Silicon Valley Bank in its commercially reasonable discretion.

(b) In the event that any of the Lenders purchase the Company’s equity
securities prior to March 31, 2011, the amount of such Lender’s obligation under
its Unconditional Limited Guaranty in favor of Silicon Valley Bank shall be
reduced, on a dollar-for-dollar basis, by the gross proceeds invested by such
Lender, up to 100% of such Lender’s maximum liability under such Unconditional
Limited Guaranty. In such event, a corresponding reduction shall be made for
such Lender in the Schedule of Committed Funds under the Agreement relating to
such Lender’s obligation thereunder. The Company acknowledges that any
investment by a Lender pursuant to the this Section 2.4(b) may be conditioned
upon such Lender’s receipt of documentation of Silicon Valley Bank’s
acknowledgement of such arrangement, in form satisfactory to such Lender in its
sole discretion.

2.5 Registration Rights. The Company agrees file with the SEC a registration
statement (or amend a current registration statement) with respect to the
maximum number of Warrant Shares issuable upon exercise of the 2011 Extension
Warrants on or prior to April 30, 2010.

ARTICLE 3

MISCELLANEOUS

3.1 Agreement Conditions. This Second Amendment is expressly conditioned on the
further extension of the maturity date of the Amended Revolver to a date no
later than March 31, 2011, and the absence of material amendment to the other
terms of such Amended Revolver without the written consent of the Lenders.

3.2 Original Agreements in Full Force and Effect. Except as expressly modified
by this Second Amendment, the terms of the Existing Agreement (including without
limitation the First Amendment thereto) shall continue in full force and effect
without modification.



--------------------------------------------------------------------------------

3.3 Titles and Subtitles; Construction. The titles of the Sections and
Subsections of this Second Amendment are for convenience of reference only and
are not to be considered in construing this Second Amendment. All words used in
this Second Amendment will be construed to be of such gender or number as the
circumstances require.

3.4 Counterparts. This Second Amendment may be executed by facsimile and in any
number of counterparts, each of which shall be deemed an original, and all of
which together shall constitute one instrument.

3.5 Successors and Assigns. Except as otherwise expressly provided herein, the
provisions hereof shall inure to the benefit of, and be binding upon, the
successors, assigns, heirs, executors and administrators of the parties hereto.

3.6 Amendment and Waiver. The terms of this Second Amendment may be amended only
through a written agreement signed by the Lenders and by the Company. Any term,
representation, warranty or covenant hereof may be waived by the party that is
entitled to the benefit thereof, but no such waiver in any one or more instances
shall be deemed or construed as a waiver of the same or any other term of this
Second Amendment on any future occasion.

3.7 Conflict. The Parties acknowledge that the terms of this Second Amendment
are intended to amend the terms of the Existing Agreement. Accordingly, in the
event of a conflict between the terms of this Second Amendment and the Existing
Agreement, the terms contained in this Second Amendment shall control for all
purposes.

3.9 Severability. In case any provision of this Second Amendment shall be
invalid, illegal or unenforceable, the validity, legality and enforceability of
the remaining provisions shall not in any way be affected or impaired thereby.

3.10 Governing Law. This Second Amendment shall be governed in all respects by
the internal laws of the State of Delaware, without giving effect to principles
of conflicts of law.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused this Second Amendment to be
signed by duly authorized officers or representatives, effective as of the date
first written above.

 

STEREOTAXIS, INC. By:  

/s/ James M. Stolze

Name:   James M. Stolze Title:   VP & CFO SANDERLING VENTURE PARTNERS VI
CO-INVESTMENT FUND, L.P. By: Middleton, McNeil, Mills & Associates VI, LLC By:  

/s/ Fred A. Middleton

Fred A. Middleton, Managing Director SANDERLING VI LIMITED PARTNERSHIP By:
Middleton, McNeil, Mills & Associates VI, LLC By:  

/s/ Fred A. Middleton

Fred A. Middleton, Managing Director SANDERLING VI BETEILIGUNGS GMBH & CO. KG
By: Middleton, McNeil, Mills & Associates VI, LLC By:  

/s/ Fred A. Middleton

Fred A. Middleton, Managing Director ALAFI CAPITAL COMPANY LLC By:  

/s/ Christopher Alafi

  Christopher Alafi, Manager



--------------------------------------------------------------------------------

Exhibit A

Form of Warrant

THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT (AS DEFINED
HEREIN), OR UNDER ANY STATE SECURITIES LAWS, IN RELIANCE UPON EXEMPTIONS FROM
REGISTRATION FOR NON-PUBLIC OFFERINGS. THIS SECURITY MAY ONLY BE SOLD OR
OTHERWISE TRANSFERRED TO A “PERMITTED TRANSFEREE” (AS DEFINED HEREIN) OR
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND
APPLICABLE STATE SECURITIES LAWS OR IN A TRANSACTION EXEMPT FROM THE SECURITIES
ACT AND ANY APPLICABLE STATE SECURITIES LAWS.

 

Effective Date:                     , 200       Warrant No.:
                    

STEREOTAXIS, INC.

COMMON STOCK PURCHASE WARRANT

TO PURCHASE SHARES OF

COMMON STOCK, $0.001 PAR VALUE PER SHARE

This is to certify that, FOR VALUE RECEIVED,                     
(“Warrantholder”), is entitled to purchase, subject to the provisions of this
Common Stock Purchase Warrant (“Warrant”), from Stereotaxis, Inc., a corporation
organized under the laws of Delaware (“Company”), at any time and from time to
time on or after March 1, 2010 (the “Exercise Date”) but not later than
5:00 P.M., St. Louis, Missouri time, on February 28, 2015 (the “Expiration
Date”),                      shares (“Warrant Shares”) of Common Stock, $0.001
par value (“Common Stock”), of the Company, at an exercise price per share equal
to $4.25 (the exercise price in effect from time to time hereafter being herein
called the “Warrant Price”). The number of Warrant Shares purchasable upon
exercise of this Warrant and the Warrant Price shall be subject to adjustment
from time to time as described herein.

This Warrant has been issued pursuant to the terms of the Note and Warrant
Purchase Agreement, dated February 21, 2008, amended by the First Amendment to
Note and Warrant Purchase Agreement, made effective as of December 31, 2009 and
by the Second Amendment to Note and Warrant Purchase Agreement, dated as of
October 9, 2009 (as amended, the “Purchase Agreement”) by and among the Company,
the Warrantholder and the other lenders set forth therein. Capitalized terms
used herein and not defined shall have the meaning specified in the Purchase
Agreement.

1. Registration. The Company shall maintain books for the transfer and
registration of the Warrant. Upon the initial issuance of the Warrant, the
Company shall issue and register the Warrant in the name of the Warrantholder.

2. Transfers. As provided herein, this Warrant may be transferred only pursuant
to a registration statement filed under the Securities Act of 1933, as amended
(the “Securities Act”), or an exemption from registration thereunder. Subject to
such restrictions, the Company shall transfer this Warrant from time to time,
upon the books to be maintained by the Company for that purpose, upon surrender
hereof for transfer properly endorsed or accompanied by appropriate instructions
for transfer upon any such transfer, and a new Warrant shall be issued to the
transferee and the surrendered Warrant shall be canceled by the Company.
References to Warrantholder or holder shall include any such transferee.



--------------------------------------------------------------------------------

3. Exercise of Warrant. Subject to the provisions hereof, the Warrantholder may
exercise this Warrant to purchase the Warrant Shares, in whole or in part, at
any time and from time to time on and after the Exercise Date and before the
Expiration Date upon surrender of the Warrant, together with delivery of the
duly executed Warrant exercise form attached hereto (the “Exercise Agreement”)
(which may be by fax or portable document format (pdf) delivered by email), to
the Company during normal business hours on any business day at the Company’s
principal executive offices (or such other office or agency of the Company as it
may designate by notice to the holder hereof), and upon payment to the Company
in cash, by certified or official bank check or by wire transfer for the account
of the Company of the Warrant Price for the Warrant Shares specified in the
Exercise Agreement. The Warrant Shares so purchased shall be deemed to be issued
to the holder hereof or such holder’s designee, as the record owner of such
shares, as of the close of business on the date on which the completed Exercise
Agreement shall have been delivered to the Company (or such later date as may be
specified in the Exercise Agreement). Certificates for the Warrant Shares so
purchased, representing the aggregate number of shares specified in the Exercise
Agreement, shall be delivered to the holder hereof within a reasonable time, not
exceeding five (5) business days, after this Warrant shall have been so
exercised. The certificates so delivered shall be in such denominations as may
be requested by the holder hereof and shall be registered in the name of such
holder or such other name as shall be designated by such holder. If this Warrant
shall have been exercised only in part, then, unless this Warrant has expired,
the Company shall, at its expense, at the time of delivery of such certificates,
deliver to the holder a new Warrant representing the number of shares with
respect to which this Warrant shall not then have been exercised.

4. Cashless Exercise. (a) The Warrantholder may, at its election exercised in
its sole discretion, exercise this Warrant and, in lieu of making the cash
payment otherwise contemplated to be made to the Company upon such exercise in
payment of the Warrant Price for the Warrant Shares specified in the Exercise
Agreement, elect instead to receive upon such exercise the “Net Number” of
shares of Common Stock determined according to the following formula (a
“Cashless Exercise”):

 

Net Number = (A x B) - (A x C)

      B

For purposes of the foregoing formula:

A = the total number of shares with respect to which this Warrant is then being
exercised.



--------------------------------------------------------------------------------

B = the Closing Price of the Common Stock on NASDAQ on the Trading Day
immediately preceding the date of the Exercise Notice.

C = the Warrant Price then in effect for the applicable Warrant Shares at the
time of such exercise.

(b) Certain Definitions.

“Trading Day” shall mean a day on which the principal national securities
exchange on which the Common Stock is listed or admitted to trading is open for
business.

“Closing Price” with respect to Common Stock on any day means the reported last
sales price regular way on The NASDAQ Global Select Market (“NASDAQ”), or, if no
such reported sale occurs on such day, the average of the closing bid and asked
prices regular way on such day, in each case as reported in the principal
consolidated transaction reporting system with respect to securities listed on
the principal national securities exchange on which such class of security is
listed or admitted to trading as reported by NASDAQ or any comparable system
then in use or, if not so reported, as reported by any New York Stock Exchange
member firm reasonably selected by the Company for such purpose.

5. Compliance with the Securities Act. Neither this Warrant nor the Common Stock
issued upon exercise hereof nor any other security issued or issuable upon
exercise of this Warrant may be offered or sold except as provided in this
Warrant and in conformity with the Securities Act, and then only against receipt
of an agreement of such person to whom such offer of sale is made to comply with
the provisions of this Section 5 with respect to any resale or other disposition
of such security. The Company may cause the legend set forth on the first page
of this Warrant to be set forth on each Warrant or similar legend on the Warrant
Shares or any other security issued or issuable upon exercise of this Warrant
until the Warrant Shares have been registered for resale, unless counsel for the
Company is of the opinion as to any such security that such legend is
unnecessary.

6. Payment of Taxes. The Company will pay any documentary stamp taxes
attributable to the initial issuance of Warrant Shares issuable upon the
exercise of the Warrant; provided, however, that the Company shall not be
required to pay any tax or taxes which may be payable in respect of any transfer
involved in the issuance or delivery of any certificates for Warrant Shares in a
name other than that of the registered holder of this Warrant in respect of
which such shares are issued. The holder shall be responsible for income taxes
due under federal or state law, if any such tax is due.

7. Mutilated or Missing Warrants. In case this Warrant shall be mutilated, lost,
stolen, or destroyed, the Company shall issue in exchange and substitution of
and upon cancellation of the mutilated Warrant, or in lieu of and substitution
for the Warrant lost, stolen or destroyed, a new Warrant of like tenor and for
the purchase of a like number of Warrant Shares, but only upon receipt of
evidence reasonably satisfactory to the Company of such loss, theft or
destruction of the Warrant, and with respect to a lost, stolen or destroyed
Warrant, reasonable indemnity or bond with respect thereto, if reasonably
requested by the Company.



--------------------------------------------------------------------------------

8. Reservation of Common Stock. The Company hereby represents and warrants that
there have been reserved, and the Company shall at all applicable times keep
reserved, out of the authorized and unissued Common Stock, a number of shares
sufficient to provide for the exercise of the rights of purchase represented by
the Warrant in full (without regard to any restrictions on beneficial ownership
contained herein), and the transfer agent for the Common Stock, including every
subsequent transfer agent for the Common Stock or other shares of the Company’s
capital stock issuable upon the exercise of any of the right of purchase
aforesaid (“Transfer Agent”), shall be irrevocably authorized and directed at
all times to reserve such number of authorized and unissued shares of Common
Stock as shall be requisite for such purpose. The Company agrees that all
Warrant Shares issued upon exercise of the Warrant in accordance with its terms
shall be, at the time of delivery of the certificates for such Warrant Shares,
duly authorized, validly issued, fully paid and non-assessable shares of Common
Stock of the Company.

9. Warrant Price. The Warrant Price, subject to adjustment as provided in
Section 10 hereof, shall, if payment is made in cash or by certified check, be
payable in lawful money of the United States of America.

10. Adjustment of Warrant Exercise Price and Number of Shares. If the Company at
any time after the date of issuance of this Warrant subdivides (by any stock
split, stock dividend, recapitalization or otherwise) one or more classes of its
outstanding shares of Common Stock into a greater number of shares, the Warrant
Price in effect immediately prior to such subdivision will be proportionately
reduced and the number of shares of Common Stock obtainable upon exercise of
this Warrant will be proportionately increased. If the Company at any time after
the date of issuance of this Warrant combines (by combination, reverse stock
split or otherwise) one or more classes of its outstanding shares of Common
Stock into a smaller number of shares, the Warrant Price in effect immediately
prior to such combination will be proportionately increased and the number of
shares of Common Stock obtainable upon exercise of this Warrant will be
proportionately decreased. Any adjustment under this Section 10 shall become
effective at the close of business on the date the subdivision or combination
becomes effective.

11. Replacement Warrants. The Company agrees that after any request from time to
time of the Warrantholder and within ten (10) business days upon the Company’s
receipt of this Warrant, the Company shall deliver to such holder a new Warrant
in substitution of this Warrant which is identical in all respects except that
the then Warrant Price shall be appropriately specified in the Warrant, and the
Warrant shall specify the fixed number of Warrant Shares into which this Warrant
is then exercisable. Such changes are intended not as amendments to the Warrant
but only as clarification of the adjustment in the preceding Section for
convenience purposes, and such adjustments shall not affect any provisions
concerning adjustments to the Warrant Price or number of Warrant Shares
contained herein.

12. Fractional Interest. The Company shall not be required to issue fractions of
Warrant Shares upon the exercise of the Warrant. If any fraction of a Warrant
Share would, except for the provisions of this Section, be issuable upon the
exercise of the Warrant (or specified portions thereof), the Company shall round
such calculation to the nearest whole number and disregard the fraction.



--------------------------------------------------------------------------------

13. Benefits. Nothing in this Warrant shall be construed to give any person,
firm or corporation (other than the Company and the Warrantholder) any legal or
equitable right, remedy or claim, it being agreed that this Warrant shall be for
the sole and exclusive benefit of the Company and the Warrantholder.

14. Notices to Warrantholder. Upon the happening of any event requiring an
adjustment of the Warrant Price, the Company shall forthwith give written notice
thereof to the Warrantholder at the address appearing in the records of the
Company, stating the adjusted Warrant Price and the adjusted number of Warrant
Shares resulting from such event and setting forth in reasonable detail the
method of calculation and the facts upon which such calculation is based. In the
event of a dispute with respect to any such calculation, the certificate of the
Company’s independent certified public accountants shall be conclusive evidence
of the correctness of any computation made, absent manifest error. Failure to
give such notice to the Warrantholder or any defect therein shall not affect the
legality or validity of the subject adjustment.

15. Identity of Transfer Agent. The Transfer Agent for the Common Stock is Bank
of New York. Forthwith upon the appointment of any subsequent transfer agent for
the Common Stock or other shares of the Company’s capital stock issuable upon
the exercise of the rights of purchase represented by the Warrant, the Company
will fax to the Warrantholder a statement setting forth the name and address of
such transfer agent.

16. Notices. Any notice pursuant hereto to be given or made by the Warrantholder
to or on the Company shall be sufficiently given or made if delivered personally
or by facsimile or if sent by an internationally recognized courier, addressed
as follows:

Stereotaxis, Inc.

4320 Forest Park Avenue, Suite 100

St. Louis, Missouri 63108

Fax: (314) 678-6110

Attention: Chief Financial Officer

or such other address as the Company may specify in writing by notice to the
Warrantholder complying as to delivery with the terms of this Section 16.

Any notice pursuant hereto to be given or made by the Company to or on the
Warrantholder shall be sufficiently given or made if personally delivered, if
sent by facsimile or if sent by an internationally recognized courier service by
overnight or two-day service, to the address set forth on the books of the
Company or, as to each of the Company and the Warrantholder, at such other
address as shall be designated by such party by written notice to the other
party complying as to delivery with the terms of this Section 16.

All such notices, requests, demands, directions and other communications shall,
when sent by courier, be effective two (2) days after delivery to such courier
as provided and addressed as aforesaid. All faxes shall be effective upon
receipt.



--------------------------------------------------------------------------------

17. Registration Rights. The holder of this Warrant is entitled to the benefit
of certain registration rights in respect of the Warrant Shares as provided in
the Purchase Agreement.

18. Successors. Subject to the restrictions on transfer described in Section 21
below, all the covenants and provisions hereof by or for the benefit of the
Warrantholder shall bind and inure to the benefit of its respective successors
and assigns hereunder.

19. Governing Law. This Warrant shall be deemed to be a contract made under the
laws of the State of Delaware, without giving effect to its conflict of law
principles, and for all purposes shall be construed in accordance with the laws
of said State.

20. Absolute Obligation to Issue Warrant Shares. The Company’s obligations to
issue and deliver Warrant Shares in accordance with the terms hereof are
absolute and unconditional, irrespective of any action or inaction by the holder
hereof to enforce the same, any waiver or consent with respect to any provision
hereof, the recovery of any judgment against any person or entity or any action
to enforce the same, or any setoff, counterclaim, recoupment, limitation or
termination, or any breach or alleged breach by the holder hereof or any other
Person of any obligation to the Company or any violation or alleged violation of
law by the holder or any other Person, and irrespective of any other
circumstance which might otherwise limit such obligation of the Company to the
holder hereof in connection with the issuance of Warrant Shares. The Company
will at no time close its shareholder books or records in any manner which
interferes with the timely exercise of this Warrant.

21. Assignment, etc. The Warrantholder agrees that in no event will it make a
transfer or disposition of any of this Warrant or the Warrant Shares (other than
pursuant to an effective registration statement under the Securities Act),
unless and until (i) it shall have notified the Company of the proposed
disposition and shall have furnished the Company with a statement of the
circumstances surrounding the disposition and assurance that the proposed
disposition is in compliance with all applicable laws, and (ii) if reasonably
requested by the Company, at the expense of such Warrantholder or its
transferee, it shall have furnished to the Company an opinion of counsel,
reasonably satisfactory to the Company, to the effect that such transfer may be
made without registration under the Securities Act. Notwithstanding the
foregoing, no formal notice or opinion of counsel shall be required for the
transfer by an Warrantholder to any of the following (each, a “Permitted
Transferee”): (x) any partner of a Warrantholder or to a retired partner of a
Warrantholder, who retires after the date of this Warrant, (y) the estate of any
such partner or a retired partner or for the transfer by gift, will or intestate
succession of any partner to his spouse or lineal descendants or ancestors or
(z) any entity which is a wholly-owned subsidiary of the Warrantholder or which
is under common control with the Warrantholder; provided, however, in all cases
where no legal opinion is required that the transferee shall agree in writing to
be subject to the terms of this Warrant to the same extent as if it were the
original Warrantholder hereunder.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Common Stock Purchase Warrant to
be duly executed as of the date first written above.

 

STEREOTAXIS, INC.

By:

 

 

Name:

 

Title:

 



--------------------------------------------------------------------------------

STEREOTAXIS, INC.

WARRANT EXERCISE FORM

Stereotaxis, Inc.

4320 Forest Park Avenue, Suite 100

St. Louis, Missouri 63108

Fax: (314) 678-6110

Attention: Chief Financial Officer

This undersigned hereby irrevocably elects to exercise the right of purchase
represented by the Common Stock Purchase Warrant (“Warrant”) for, and to
purchase thereunder                          shares of Common Stock (“Warrant
Shares”) provided for therein, and requests that certificates for the Warrant
Shares be issued as follows:

 

Name:  

 

  Address:  

 

   

 

   

 

 

and, if the number of Warrant Shares shall not be all the Warrant Shares
purchasable upon exercise of the Warrant, that a new Warrant for the balance of
the Warrant Shares.

 

Dated:  

 

  Signature:  

 

  Print Name:  

 

     

 

Address:  

 

     

 

     

 

   